Appeal Reinstated, Motion Granted, Appeal Dismissed, and Memorandum Opinion
filed May 22, 2018.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-18-00168-CR


                          CRAIG A. ROBINSON, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 262nd District Court
                               Harris County, Texas
                           Trial Court Cause No. 1554113


                     MEMORANDUM OPINION

      Appellant Craig A. Robinson has signed and filed a written request to withdraw his
notice of appeal. See Tex. R. App. P. 42.2. Because this court has not delivered an opinion,
we grant appellant’s request.
      Accordingly, we order the appeal dismissed. We direct the clerk of the court to
issue the mandate of the court immediately.

                                      PER CURIAM
Panel consists of Justices Boyce, Christopher, and Busby.
Do Not Publish – Tex. R. App. P. 47.2(b).